DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6, 7, 10-12, and 15 of U.S. Patent No. 10,448,238 in view of Evans et al. (U.S. 10,609,514) (hereinafter “Evans”).
Regarding claim 1, “a method, comprising:  receiving, by an intermediate device, data from an endpoint device via a first network” corresponds to “a method, comprising:  receiving a beacon from a first intermediate device via a first network, wherein the beacon was received by the first intermediate device from an endpoint device via a second network” in claim 7 of the above U.S. Patent.
“Sending the data to a relay server via a second network” corresponds to “sending a beacon message to the server via a third network, the beacon message including at least one of the beacon, or information pertaining to the beacon” in claim 7 of the above U.S. Patent.
“Receiving, from an endpoint manager server and via the relay server, a particular response message pertaining to the data” corresponds to “receiving, from the server, a response message pertaining to the beacon message” in claim 7 of the above U.S. Patent.
“Sending the particular response message to the endpoint device” corresponds to “sending the response message to the endpoint device” in claim 7 of the above U.S. Patent.
Claim 7 of the above U.S. Patent does not explicitly claim “providing, via a graphical user interface, a geographic location of the endpoint device on a geographical map”.
However, Evans teaches a system and method for locating a tracking device where a mobile device utilizes an interface display to include the last known location of a first tracking device by displaying one or more of a location type and a geographic location as spoken of on column 19 (see claims 1-3).
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to utilize a graphical user interface for the displaying of the geographic location of an endpoint device as taught in Evans and arrive at claim 1 of the instant application.  A motivation to do so would have been to improve the device tracking capability of the system by providing a visual representation of device location to endpoint devices such that a more effective device tracking may be performed.
Regarding claim 2, this claim similarly corresponds to claim 10 of the above U.S. Patent.
Regarding claim 3, this claim similarly corresponds to claim 10 of the above U.S. Patent.
Regarding claim 4, this claim similarly corresponds to claim 10 of the above U.S. Patent.
Regarding claim 5, this claim similarly corresponds to claim 11 of the above U.S. Patent.
Regarding claim 6, this claim similarly corresponds to claim 15 of the above U.S. Patent.
Regarding claim 7, this claim similarly corresponds to claim 12 of the above U.S. Patent.
Regarding claim 21, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 22, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 23, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 24, this claim similarly corresponds to claim 7 of the above U.S. Patent.
Regarding claim 25, this claim similarly corresponds to claim 7 of the above U.S. Patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (U.S. 2017/0019873) in view of Fyfe et al. (U.S. 2020/0092683) (hereinafter “Fyfe”) and Evans et al. (U.S. 10,609,514) (hereinafter “Evans”).
Regarding claim 1, Britt teaches a mobile device 611 (intermediate device) that receives collected data from IoT device 601 (endpoint device) as shown in Figure 6 and spoken of on page 6, paragraphs [0080]-[0081]; where IoT device 601 and mobile device 611 establish a local wireless communication channel using Bluetooth LE (first network) as spoken of on page 6, paragraphs [0080]-[0081].
Britt also teaches the IoT hub 110 (relay server) of Figure 6 that receives the collected data from mobile device 611 (first intermediate device), where mobile device 611 communicates with IoT hub 110 via a WiFi communication channel (second network) as spoken of on page 6, paragraphs [0080]-[0081].
While Britt also teaches the IoT service 120 (endpoint manager server) and the IoT hub 110 (relay server) that transmit notifications (response messages) to end users (monitoring endpoint device(s)) related to the current status (based upon collected data) of each piece of electronics equipment (of IoT devices) as spoken of on page 5, paragraph [0069]; where the end users may then respond to the notifications by issuing (sending) control adjustments (response message) to the IoT devices (endpoint device(s)) via the IoT hub 110 as spoken of on page 5, paragraph [0070], Britt does not explicitly teach “receiving, from an endpoint manager server and via the relay server, a particular response message pertaining to the data; and sending the particular response message to the endpoint device”.
However, Fyfe teaches a system and method for locating a mobile device utilizing a crowdsourcing method where a missing asset may be located by other contributing mobile devices using a mobile software application, where in response to receiving a message 636, 634, 604 relayed from sticker devices 102(2) and 102(1) and received from a tracking device 602, a tracking server 170 in communication with a partner server 608 sends a response (particular response message) to sticker device 102(2) for retransmission toward sticker device 102(1) and tracking device 602 as shown in Figure 6 and spoken of on page 5, paragraphs [0041]-[0042].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the response messaging of Fyfe to the system of Britt in order to provide bidirectional relaying of information pertaining to servers and endpoint devices via relay devices, thereby improving the tracking capabilities of the system by increasing tracking knowledge of devices that are not within range of a corresponding tracking device 606 as spoken of on page 4, paragraph [0038] as well as page 5, paragraph [0042] of Fyfe.
Fyfe further teaches where the functionality of sticker device 102 is implemented within an app running on one or more smart devices having location abilities such that its location may be signaled via use of built-in GPS location functionality as spoken of on page 2, paragraph [0024]; and where the sticker device 102 may include a display screen as well as a touch interface and/or buttons as spoken of on page 2, paragraph [0022].
Britt and Fyfe do not explicitly teach “providing, via a graphical user interface, a geographic location of the endpoint device on a geographical map”.
However, Evans teaches a system and method for locating a tracking device where a mobile device utilizes an interface display to include the last known location of a first tracking device by displaying one or more of a location type and a geographic location as spoken of on column 19 (see claims 1-3).
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply a graphical user interface for the displaying of the geographic location of an endpoint device as taught in Evans to the system of Britt in view of Fyfe in order to improve the device tracking capability of the system by providing a visual representation of device location to endpoint devices such that a more effective device tracking may be performed.
Regarding claim 2, Britt further teaches the IoT system that is used to track the behavior of different users based upon the collection and compilation of crowd-sourced data (listening for data) within the data repository 413 of the IoT hub and/or forwarding to an external service or user as spoken of on page 7, paragraph [0086].
Regarding claim 3, Britt further teaches the mobile device 611 (intermediate device) that receives collected data from IoT device 601 (endpoint device) as shown in Figure 6 and spoken of on page 6, paragraphs [0080]-[0081]; where the IoT device (endpoint device) periodically or continually checks for connectivity with a mobile device (first intermediate device) once the mobile device moves within range of the IoT device (detected movement) as shown in step 802 of Figure 8 and spoken of on page 7, paragraph [0090].
Regarding claim 4, Britt further teaches the IoT service 120 that detects that the connection to the IoT hub 110 has been lost by failing to receive a request or response from the IoT hub for a specified duration (predetermined event), and communicates this information to the end user’s device 135 via a text message or app-specific notification as spoken of on page 6, paragraph [0075].
Regarding claim 5, Britt further teaches end users that may respond to the received notifications by issuing (sending) control adjustments (response message) to the IoT devices (endpoint device(s)) via the IoT hub 110 as spoken of on page 5, paragraph [0070]; where an IoT device (endpoint device) periodically or continually checks for connectivity with a mobile device (first intermediate device) once the mobile device moves within range of the IoT device as shown in step 802 of Figure 8 and spoken of on page 7, paragraph [0090].
Regarding claim 6, Britt further teaches end users that may respond to the received notifications by issuing (sending) control adjustments (response message(s)) to the IoT devices (endpoint device(s)) via the IoT hub 110; where multiple control adjustments (e.g. second message) may be sent for different IoT devices as spoken of on page 5, paragraph [0070].
Regarding claim 7, Britt further teaches the use of a request/response protocol between IoT devices 101-105 and IoT service 120 as spoken of on page 4, paragraph [0057].
Regarding claim 21, Britt further teaches the mobile device 611 (intermediate device) that receives collected data from IoT device 601 (endpoint device) as shown in Figure 6 and spoken of on page 6, paragraphs [0080]-[0081]; where identification information indicating user location (endpoint device location) is received by the IoT service as spoken of on page 18, paragraph [0231].
Regarding claims 22 and 23, While Britt teaches the IoT service 120 (endpoint manager server) and the IoT hub 110 (relay server) that transmit notifications (response messages) to end users (monitoring endpoint device(s)) related to the current status (based upon collected data) of each piece of electronics equipment (of IoT devices) as spoken of on page 5, paragraph [0069],  Britt does not explicitly teach “wherein the endpoint device has been designated as being lost” or “wherein the response message indicates that the endpoint device has been found based on a determination of the endpoint manager server using the data from the endpoint device”.
However, Fyfe teaches a system and method for locating a mobile device utilizing a crowdsourcing method where a missing asset may be located by other contributing mobile devices using a mobile software application, where the missing asset’s approximate location may be reported to a server 170 as spoken of on pages 9-10, paragraphs [0077]-[0079].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the missing asset location capability of Fyfe to the crowdsourcing tracking system of Britt in order to increase the usefulness of the crowdsourcing system by allowing the tracking of both known and missing network devices as spoken of on page 10, paragraph [0078] of Fyfe.
Regarding claim 24, Britt further teaches the IoT service 120 (endpoint manager server) and the IoT hub 110 (relay server) that transmit notifications (response messages) to end users (monitoring endpoint device(s)) related to the current status (based upon collected data) of each piece of electronics equipment (of IoT devices) as spoken of on page 5, paragraph [0069]; where the end users may then respond to the notifications by issuing (sending) control adjustments (response message) to the IoT devices (endpoint device(s)) via the IoT hub 110 as spoken of on page 5, paragraph [0070]; where the control adjustments may be forwarded from the IoT service 120 to the IoT hub 110 which will then control the IoT devices via the control logic 412 as spoken of on page 5, paragraph [0070].
Regarding claim 25, Britt further teaches the IoT devices 101-105 (endpoint devices) of the wireless network shown in Figure 1A.

Claim(s) 10-12, 14-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (U.S. 2017/0019873) in view of Fyfe et al. (U.S. 2020/0092683) (hereinafter “Fyfe”).
Regarding claim 10, Britt teaches the mobile device 611 (intermediate device) that receives collected data from IoT device 601 (endpoint device) as shown in Figure 6 and spoken of on page 6, paragraphs [0080]-[0081]; where IoT device 601 and mobile device 611 establish a local wireless communication channel using Bluetooth LE (first network) as spoken of on page 6, paragraphs [0080]-[0081]; where the above communication system may utilize one or more processors coupled to a memory as spoken of on page 18, paragraphs [0233]-[0234].
Britt also teaches the IoT hub 110 (relay server) of Figure 6 that receives the collected data from mobile device 611 (first intermediate device), where mobile device 611 communicates with IoT hub 110 via a WiFi communication channel (second network) as spoken of on page 6, paragraphs [0080]-[0081].
While Britt also teaches the IoT service 120 (endpoint manager server) and the IoT hub 110 (relay server) that transmit notifications (response messages) to end users (monitoring endpoint device(s)) related to the current status (based upon collected data) of each piece of electronics equipment (of IoT devices) as spoken of on page 5, paragraph [0069]; where the end users may then respond to the notifications by issuing (sending) control adjustments (response message) to the IoT devices (endpoint device(s)) via the IoT hub 110 as spoken of on page 5, paragraph [0070], Britt does not explicitly teach “receive, from an endpoint manager server and via the relay server, a particular response message pertaining to the data; and send the particular response message to the endpoint device, the response message including an action to be taken at the endpoint device”.
However, Fyfe teaches a system and method for locating a mobile device utilizing a crowdsourcing method where a missing asset may be located by other contributing mobile devices using a mobile software application, where in response to receiving a message 636, 634, 604 relayed from sticker devices 102(2) and 102(1) and received from a tracking device 602, a tracking server 170 in communication with a partner server 608 sends a response (particular response message) to sticker device 102(2) for retransmission toward sticker device 102(1) and tracking device 602 as shown in Figure 6 and spoken of on page 5, paragraphs [0041]-[0042]; as well as where sticker device 102 may sense a response to its RF beacon signal and respond with its unique identification (action taken) as spoken of on page 10, paragraph [0085].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the response messaging of Fyfe to the system of Britt in order to provide bidirectional relaying of information pertaining to servers and endpoint devices via relay devices, thereby improving the tracking capabilities of the system by increasing tracking knowledge of devices that are not within range of a corresponding tracking device 606 as spoken of on page 4, paragraph [0038] as well as page 5, paragraph [0042] of Fyfe.
Regarding claim 11, Britt further teaches the IoT system that is used to track the behavior of different users based upon the collection and compilation of crowd-sourced data (listening for data via a transceiver) within the data repository 413 of the IoT hub and/or forwarding to an external service or user as spoken of on page 7, paragraph [0086].
Regarding claim 12, Britt further teaches the mobile device 611 (intermediate device) that receives collected data from IoT device 601 (endpoint device) as shown in Figure 6 and spoken of on page 6, paragraphs [0080]-[0081]; where the IoT device (endpoint device) periodically or continually checks (via a motion detector) for connectivity with a mobile device (first intermediate device) once the mobile device moves within range of the IoT device (detected movement) as shown in step 802 of Figure 8 and spoken of on page 7, paragraph [0090].
Regarding claim 14, Britt teaches the mobile device 611 (intermediate device) that receives collected data from IoT device 601 (endpoint device) as shown in Figure 6 and spoken of on page 6, paragraphs [0080]-[0081]; where IoT device 601 and mobile device 611 establish a local wireless communication channel using Bluetooth LE (first network) as spoken of on page 6, paragraphs [0080]-[0081]; where the above communication system may utilize instructions stored on a computer readable medium as spoken of on page 18, paragraph [0234].
Britt also teaches the IoT hub 110 (relay server) of Figure 6 that receives the collected data from mobile device 611 (first intermediate device), where mobile device 611 communicates with IoT hub 110 via a WiFi communication channel (second network) as spoken of on page 6, paragraphs [0080]-[0081].
While Britt also teaches the IoT service 120 (endpoint manager server) and the IoT hub 110 (relay server) that transmit notifications (response messages) to end users (monitoring endpoint device(s)) related to the current status (based upon collected data) of each piece of electronics equipment (of IoT devices) as spoken of on page 5, paragraph [0069]; where the end users may then respond to the notifications by issuing (sending) control adjustments (response message) to the IoT devices (endpoint device(s)) via the IoT hub 110 as spoken of on page 5, paragraph [0070], Britt does not explicitly teach “receive, from an endpoint manager server and via the relay server, a particular response message pertaining to the data; and send the particular response message to the endpoint device, the response message including an action to be taken at the endpoint device”.
However, Fyfe teaches a system and method for locating a mobile device utilizing a crowdsourcing method where a missing asset may be located by other contributing mobile devices using a mobile software application, where in response to receiving a message 636, 634, 604 relayed from sticker devices 102(2) and 102(1) and received from a tracking device 602, a tracking server 170 in communication with a partner server 608 sends a response (particular response message) to sticker device 102(2) for retransmission toward sticker device 102(1) and tracking device 602 as shown in Figure 6 and spoken of on page 5, paragraphs [0041]-[0042]; as well as where sticker device 102 may sense a response to its RF beacon signal and respond with its unique identification (action taken) as spoken of on page 10, paragraph [0085].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the response messaging of Fyfe to the system of Britt in order to provide bidirectional relaying of information pertaining to servers and endpoint devices via relay devices, thereby improving the tracking capabilities of the system by increasing tracking knowledge of devices that are not within range of a corresponding tracking device 606 as spoken of on page 4, paragraph [0038] as well as page 5, paragraph [0042] of Fyfe.
Regarding claim 15, Britt further teaches the IoT system that is used to track the behavior of different users based upon the collection and compilation of crowd-sourced data (listening for data) within the data repository 413 of the IoT hub and/or forwarding to an external service or user as spoken of on page 7, paragraph [0086].
Regarding claim 16, Britt further teaches the mobile device 611 (intermediate device) that receives collected data from IoT device 601 (endpoint device) as shown in Figure 6 and spoken of on page 6, paragraphs [0080]-[0081]; where the IoT device (endpoint device) periodically or continually checks for connectivity with a mobile device (first intermediate device) once the mobile device moves within range of the IoT device (detected movement) as shown in step 802 of Figure 8 and spoken of on page 7, paragraph [0090].
Regarding claim 18, Britt further teaches end users that may respond to the received notifications by issuing (sending) control adjustments (response message(s)) to the IoT devices (endpoint device(s)) via the IoT hub 110; where multiple control adjustments (e.g. second message) may be sent for different IoT devices as spoken of on page 5, paragraph [0070].
Regarding claim 19, Britt further teaches the use of a request/response protocol between IoT devices 101-105 and IoT service 120 as spoken of on page 4, paragraph [0057].
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1-7, 10-12, 14-16, 18, 19, and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467